Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
1, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00186-CR
                              NO. 14-19-00187-CR


                  CARLOS ERNESTO ANGELES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1597322


                          MEMORANDUM OPINION

      Appellant Carlos Ernesto Angeles has signed and filed a written request to
voluntarily dismiss his appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                 PER CURIAM

Panel consists of Justices Wise, Jewell, and Zimmerer.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2